Case 15-23599        Doc 45      Filed 01/03/19    Entered 01/03/19 12:38:27          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-23599
         Kirby L Anderson, Sr.
         Machelle R Anderson
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/10/2015.

         2) The plan was confirmed on 08/28/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/02/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $37,353.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-23599       Doc 45     Filed 01/03/19    Entered 01/03/19 12:38:27                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $44,302.84
        Less amount refunded to debtor                       $1,061.99

 NET RECEIPTS:                                                                                 $43,240.85


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $3,000.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $2,221.07
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,221.07

 Attorney fees paid and disclosed by debtor:              $1,000.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal       Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 CAPITAL ONE AUTO FINANCE      Secured       13,575.00     13,575.00        13,575.00      10,456.78    1,344.14
 CAPITAL ONE AUTO FINANCE      Unsecured            NA       4,327.10         4,327.10           0.00        0.00
 CAPITAL ONE BANK USA          Unsecured         727.00        727.97           727.97           0.00        0.00
 CAPITAL ONE BANK USA          Unsecured         728.00        728.96           728.96           0.00        0.00
 CAPITAL ONE BANK USA          Unsecured         930.00        930.28           930.28           0.00        0.00
 COMED LEGAL REVENUE RECOVERY Unsecured          325.00      1,630.81         1,630.81           0.00        0.00
 COMENITY BANK                 Unsecured         168.00        168.16           168.16           0.00        0.00
 COMENITY BANK                 Unsecured      1,192.00       1,192.87         1,192.87           0.00        0.00
 COMENITY BANK                 Unsecured         657.00        703.79           703.79           0.00        0.00
 COUNTRY DOOR                  Unsecured         325.00        330.22           330.22           0.00        0.00
 CREDIT FIRST NA               Unsecured         874.00        909.30           909.30           0.00        0.00
 CREDIT FIRST NA               Unsecured      1,221.00       1,221.49         1,221.49           0.00        0.00
 HOME AT FIVE                  Unsecured         302.00        316.39           316.39           0.00        0.00
 ILLIANA FINANCIAL CU          Unsecured         934.00        933.58           933.58           0.00        0.00
 ILLINOIS DEPT OF REVENUE      Priority          184.00        185.30           185.30           0.00        0.00
 INGALLS MEMORIAL HOSPITAL     Unsecured           0.00        113.09           113.09           0.00        0.00
 LVNV FUNDING                  Unsecured         465.00        508.58           508.58           0.00        0.00
 M&T BANK                      Secured        7,708.98       7,708.98         7,708.98      1,619.42         0.00
 M&T BANK                      Secured             0.00          0.00             0.00           0.00        0.00
 MERRICK BANK                  Unsecured         636.00        575.19           575.19           0.00        0.00
 MERRICK BANK                  Unsecured      1,090.00         996.01           996.01           0.00        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         554.00        589.72           589.72           0.00        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         587.00        622.86           622.86           0.00        0.00
 MIDNIGHT VELVET               Unsecured         500.00        436.74           436.74           0.00        0.00
 MONTGOMERY WARD               Unsecured            NA         423.39           423.39           0.00        0.00
 NICOR GAS                     Unsecured         550.00        572.31           572.31           0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-23599      Doc 45         Filed 01/03/19    Entered 01/03/19 12:38:27                Desc       Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim         Claim        Principal        Int.
 Name                                 Class   Scheduled      Asserted      Allowed         Paid          Paid
 OFFICE OF CHILD SUPPORT ENFORC   Priority          440.00           NA           NA             0.00         0.00
 PAYDAY LOAN STORE                Unsecured      3,000.00       2,006.60     2,006.60            0.00         0.00
 PAYDAY LOAN STORE                Unsecured           0.00      1,186.66     1,186.66            0.00         0.00
 PIONEER FINANCE LLC              Unsecured         765.00        794.40       794.40            0.00         0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured         925.00        973.69       973.69            0.00         0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured      1,303.00       1,369.19     1,369.19            0.00         0.00
 PROGRESSIVE FINANCE              Unsecured      1,043.00       1,043.17     1,043.17            0.00         0.00
 QUANTUM3 GROUP                   Unsecured      1,356.00       1,379.23     1,379.23            0.00         0.00
 QUANTUM3 GROUP                   Unsecured         582.00        592.35       592.35            0.00         0.00
 SANTANDER CONSUMER USA DBA C     Secured       29,892.26     29,892.26     29,892.26      21,516.89     3,082.55
 PENN CREDIT CORP                 Unsecured         212.00           NA           NA             0.00         0.00
 SHERWIN WILLIAMS CREDIT          Unsecured         499.00           NA           NA             0.00         0.00
 MRSI                             Unsecured         228.00           NA           NA             0.00         0.00
 MRSI                             Unsecured      1,131.00            NA           NA             0.00         0.00
 MABT/CONTFIN                     Unsecured         555.00           NA           NA             0.00         0.00
 CITY OF MARKHAM                  Unsecured         250.00           NA           NA             0.00         0.00
 AT&T                             Unsecured      1,200.00            NA           NA             0.00         0.00
 BETA FINANCE                     Unsecured      2,783.00            NA           NA             0.00         0.00
 FIRST PREMIER BANK               Unsecured         878.00           NA           NA             0.00         0.00
 TRUE GREEN                       Unsecured         200.00           NA           NA             0.00         0.00
 VILLAGE OF CRETE/MUNICIPAL COL   Unsecured         250.00           NA           NA             0.00         0.00
 SEVENTH AVENUE                   Unsecured         900.00        862.22       862.22            0.00         0.00
 THE SWISS COLONY                 Unsecured         600.00        585.00       585.00            0.00         0.00
 US DEPARTMENT OF EDUCATION       Unsecured           0.00          0.00         0.00            0.00         0.00
 WYNDHAM VACATION RESORTS INC     Unsecured           0.00           NA           NA             0.00         0.00


 Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                  $0.00
       Mortgage Arrearage                                 $7,708.98          $1,619.42                  $0.00
       Debt Secured by Vehicle                           $43,467.26         $31,973.67              $4,426.69
       All Other Secured                                      $0.00              $0.00                  $0.00
 TOTAL SECURED:                                          $51,176.24         $33,593.09              $4,426.69

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00               $0.00
        Domestic Support Ongoing                               $0.00                 $0.00               $0.00
        All Other Priority                                   $185.30                 $0.00               $0.00
 TOTAL PRIORITY:                                             $185.30                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                             $29,751.32                  $0.00               $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-23599        Doc 45      Filed 01/03/19     Entered 01/03/19 12:38:27            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $5,221.07
         Disbursements to Creditors                            $38,019.78

 TOTAL DISBURSEMENTS :                                                                     $43,240.85


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/02/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
